Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

an appearance information acquisition section, a parameter determination section.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-5, 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
See [0020-0021], in reference to Fig. 3 of the specification, wherein a server device includes functional unit appearance information acquisition unit 51 and parameter determination section 53 implemented to allow control unit 31 to execute the program stored in the storage unit 32.  Hence, they are considered software functional units within a device with storage.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 7 is directed to a program with programmable sections including appearance information acquisition section and a parameter determination section.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (JP2011-070387) in view of Huang et al. (US 20160012646).
Re claim 1, Toma teaches an information processing device comprising: 
an appearance information acquisition section that acquires appearance information associated with an appearance of a target object to be a target of drawing (see [0002-0004], wherein 3d models are a target object that appear as voxels and cubes at varying positions/sizes based on the viewpoint to at different levels of detail as appearance data is duplicated as necessary as a template, rotated, moved, scaled, is arranged at a predetermined position) and (see [0011] [0037], drawing a 3 dimensional model such as equipment model and a drawing model conversion part 121 creates a drawing model from the compressed data… By using the storage format conversion unit 120 and the rendering model conversion unit 121 in this manner, it is possible to compress the saved data small, and also to construct the storage format from one piece of cubic data in drawing, reduce the number of voxels to be drawn, and improve the drawing speed), and (see Fig. 4, in reference to [0021], wherein the 3D model is divided into voxels on 3D plane including x, y, and z axis, also as appearance parameters).
and a parameter determination section that determines a parameter associated with a resolution of the target object and used in the drawing of a condition of the target object as viewed from a given view point, on a basis of information associated with a distance from the view point to the target object (see [0015-0019], wherein viewpoint information is changed, and a level of detail (LOD) technique is used that is associated with the resolution of the target object and used as a drawing condition, wherein a distance from the viewpoint to the 3 dimensional model is calculated at a particular viewpoint to determine detail degree).
Toma does not explicitly teach a parameter on a basis of a color distribution on a surface of the target object, the color distribution being specified by the acquired appearance information.
However, Huang teaches a parameter on a basis of a color distribution on a surface of the target object, the color distribution being specified by the acquired appearance information ([0005] In some aspects, the present disclosure pertains to a method for method for constructing a three dimensional (3D) color representation of an object. The method may include acquiring, by a first sensor, a first depth image and a first color image of an object from a first angle relative to the object. A second sensor may acquire a second depth image and a second color image of the object from a second angle relative to the object. A processor may map color information from pixels of the first color image to pixels of the first depth image to form a first 3D distribution of colored points representing a first surface portion of the object. The processor may map color information from pixels of the second color image to pixels of the second depth image to form a second 3D distribution of colored points representing a second surface portion of the object. The processor may match, based on 3D structure, a portion of the first 3D distribution of colored points, to a portion of the second 3D distribution of colored point) and (see [0068-0069, 0080], 3D space or coordinate system such as (x,y,z)).  
Huang teaches a parameter on a basis of a color distribution on a surface of the target object (obtain color image and depth data to map colored points representing a surface), the color distribution being specified by the acquired appearance information (depth and position data of the scanned 3D data such as x,y,z position).
Toma and Huang teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Toma’s 3D display system to explicitly include obtaining parameters such as color data distribution of a surface at a particular viewpoint, as taught by Huang, as the references are in the analogous art of 3D display systems.  An advantage of the modification is that it achieves the result of explicitly obtaining parameter associated with both 
Re claim 2, Toma and Huang teaches claim 1.  Furthermore, Toma teaches wherein the appearance information includes information associated with a plurality of unit volume elements being arranged in a virtual space and constituting the target object (see Fig. 4, 8, 10-11, and [0002-0004], wherein 3d models are a target object that appear as voxels and cubes at varying positions/sizes based on the viewpoint to at different levels of detail as appearance information).  Toma teaches wherein the appearance information includes information associated with a plurality of unit volume elements (voxels and cubes) arranged in virtual space and constituting the target (the voxels/cubes representing the 3D model in a 3D virtual space, as seen in Figs. 4, 8, 10-11, as an example).
The parameter determination section determines a size of each of the plurality of unit volume elements, as the parameter associated with the resolution (see [0004] Further, as the model simplification method, a method of thinning out a vertex or a voxel (VOXEL) approximation is given. In voxel approximation, a cube of arbitrary size is a way of representing a model. This method has an advantage that it can be applied in almost any shape, and that the degree of detail of the model can be easily selected by changing the voxel size to be applied. In this approach, it is important to choose the size of an appropriate voxel).
Claims 6-7 claim limitations in scope to claim 1 and is rejected for at least the reasons above.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (JP2011-070387) in view of Huang et al. (US 20160012646) and Nielsen (US 20090175543).

Re claim 3, Toma and Huang teaches claim 2.  Furthermore, Toma teaches wherein, for each of the plurality of unit volume elements, the parameter determination section changes a size of the unit volume element from a given reference value (see [0004], wherein unit volume voxels/cubes have their size changed) and (see [0016], wherein degree of detail is defined such that the original model having the highest resolution set to level 0, and the value become larger as resolution becomes lower).
Toma and Huang do not explicitly teach where changing the size of the unit volume element is on a basis of a value of a difference between a color component value of the unit volume element and a color component value of a unit volume element adjacent to the unit volume element.
However, Nielsen teaches where changing the size of the unit volume element is on a basis of a value of a difference between a color component value of the unit volume element and a color component value of a unit volume element adjacent to the unit volume element (see [0092-0094], node has color attribute information, such that edge weight values can be evaluated using image attribute information, and determines whether or not to merge pairs of nodes), (see [0120-0131], wherein nodes are voxels, area of the polygons making up the image region, edge weighting can be appropriated using the difference in various attributes of neighboring vertices, such as normal direction of image regions, color and like pixel attribute information (average color of at least one component of RGB) (that is, in the case of polygonal mesh having texture), and so forth…in an RGB color image…weighting factor expressed to extract pairs of image regions sandwiching edges, in the sorted order, and perform mesh 
Toma, Huang, and Nielsen teaches claim 3.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Toma and Huang’s 3D display system to explicitly include changing the size of unit volume elements such as voxels based on value of a difference between a color component value of the unit volume element and a color component value of a unit volume element adjacent to the unit volume element, as taught by Nielsen, as the references are in the analogous art of 3D display systems.  An advantage of the modification is that it achieves the result of merging neighboring nodes based on RGB information and average weighting factors.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (JP2011-070387) in view of Huang et al. (US 20160012646) and Leyvand (US 20110080336).
Re claim 5, Toma and Huang teaches claim 2.  Toma and Huang do not explicitly teach wherein the appearance information is information generated on a basis of a distance image obtained by observation of the target object existing in a real space, and each of the plurality of unit volume elements is associated with a unit portion included in the distance image.
However, Leyvand teaches wherein the appearance information is information generated on a basis of a distance image obtained by observation of the target object existing in a real space, and each of the plurality of unit volume elements is associated with a unit 
Toma, Huang, and Leyvand teaches claim 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Toma and Huang’s 3D display system to explicitly include appearance information generated on a basis of a distance image obtained by observation of a target object existing in real space, as taught by Leyvand, as the references are in the analogous art of 3D display systems.  An advantage of the modification is that it achieves the result of using target objects that are explicitly in real space, such as a human, to measure distance of the captured image, to generate voxels for 3D display, as taught by Leyvand.
Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER HOANG/             Primary Examiner, Art Unit 2616